. DECISION.
Whereas, The respondent has filed a motion in this court for the dismissal of the appeal in the 'above-entitled case for the reason that the notice of appeal from the final judgment was filed 26 days after the rendition thereof;
Whereas, Subdivision 1 of section 295 of the Code of Civil Procedure, as amended by the Act of March 11, 1908, provides that appeals may he taken to the Supreme Court from judgments of the • district courts in actions or special proceedings within one month after the entry of judgment;
Whereas, An application for a writ of certiorari is a special proceeding within the meaning of the said subdivision, as has been held by this court in the case of American R. R. Co. of P. R. v. Municipal Court, 16 P. R. R., 227.
*424Therefore, The notice of appeal having been filed within the time prescribed by the said subdivision, the motion of the respondents for dismissal of this appeal is overruled.

Motion overruled.

Chief Justice Hernandez and Justices Wolf, del Toro, Al-drey and Hutchison concurred.